DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 12/17/2020 have been entered. Claims 1-11 remain pending in the application. The amendments overcome the claim objections set forth in the previous office action mailed on 11/10/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Greenberg on 02/18/2021.
The application has been amended as follows: 
Amend claim 1:
In line 6, “with a possibility of” has been replaced with “and configured for”.
In line 22, “the distal end of the mobile tube” has been replaced with “a distal end of the mobile tube”.
In lines 22-23, “the distal end of the intermediate tube” has been replaced with “a distal end of the intermediate tube”
Amend claim 4:
In line 2, “the at least one lumen” is replaced with “the at least one central lumen”.
In line 2, “a envelop tube” has been replaced with “an envelop tube”.
Amend claim 6:
In lines 2-3, “the proximal end to the distal end” has been replaced with “a proximal end to a distal end of the external sheath”.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a tool wherein the cable, at its distal end, is axially integral with the tubular protective sleeve, in combination with the remaining limitations of the claim. The closest prior art is Shuros et al. (US 2018/0178007) in view of Farrell et al. (US 2017/0266410), which teach the limitations of claim 1, but fails to disclose a distal end of the cable being axially integral with the tubular protective device. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the device of Shuros/Farrell as such because both references teach cables which attach to a distal end of the intermediate tube for steering the catheter, but there would be no motivation or purpose to have the cable be integral with the tubular protective sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./               Examiner, Art Unit 3771                                                                                                                                                                                         

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771